Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first office action on the merits. Claims 1-2 and 4-10, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "connecting portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jans (US 2008/0295300).
Regarding claim 1, Jans discloses an apparatus comprising:
a first zipper slider (11);
a second zipper slider (21);
a locking device including a first lock body (121c) and a second lock body (23c) detachably connected to the first lock body, wherein;
the first lock body is connected with the first zipper slider and has a first connected face formed with a connecting recess (nearside circular hole shown at 121c) therein;
the second lock body is connected with the second zipper slider (Fig. 5 as shown), has a second connection face, and includes a connecting protrusion (nearside surface of 23c including protrusion 27c) that protrudes from the second connection face; and
the connecting protrusion is received in the connecting recess when the second lock body is connected to the first lock body (Paragraph 35, lines 4-6);
a locking element (far side half of 12C as shown in Fig. 5 arranged on the opposite side of the slider) arranged on the locking device, separate from the connecting protrusion, and configured to lock the first lock body with the second lock body, wherein the second lock body further has a release button (27c on opposite/far side of second slider) configured to release the locking element; and


Regarding claim 4, Jans further discloses wherein at least one lock mechanism is a combination lock mechanism (Fig. 5 as shown).

Regarding claim 5, Jans further discloses wherein the at least one lock mechanism includes multiple lock mechanisms (Fig. 5 shows at least three distinct dials for the combination).

Regarding claim 7, Jans further discloses wherein the multiple lock mechanisms includes a first lock mechanism and a second lock mechanism which are arranged on the second lock body (Fig. 5 shows each dial on the second lock body/slider).

Allowable Subject Matter
Claims 2, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive. Applicant’s amendments have been addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677